UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE In re: Chapter 11 AMBASSADORS INTERNATIONAL, INC., et al.,1 Case No. 11-11002 (KG) Debtors. Jointly Administered MONTHLY OPERATING REPORT File with Court and submit copy to United States Trustee within 20 days after end of month. Submit copy of report to any official committee appointed in the case. REQUIRED DOCUMENTS Form No. Document Attached Explanation Attached Affidavit/Supplement Attached Schedule of Cash Receipts and Disbursements MOR-1 X Bank Reconciliation (or copies of debtor’s bank reconciliations) MOR-1a X Schedule of Professional Fees Paid MOR-1b X Copies of bank statements X Cash disbursements journals X Statement of Operations MOR-2 X Balance Sheet MOR-3 X Status of Postpetition Taxes MOR-4 X Copies of IRS Form 6123 or payment receipt X Copies of tax returns filed during reporting period X Summary of Unpaid Postpetition Debts MOR-4 X Accounts Receivable Reconciliation and Aging MOR-5 X Debtor Questionnaire MOR-5 X I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my knowledge and belief. /s/ Eugene I. Davis December 29, 2011 Signature of Authorized Individual* Date Eugene I. Davis President Printed Name of Authorized Individual Title of Authorized Individual 1
